DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,10,13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunell (2003/0104769).
In reference to claim 1, Brunell teaches a chemical mechanical polishing (CMP) system, comprising a polishing pad, 240, configured to polish a substrate, 212, a heating system configured to adjust a temperature of the polishing pad, wherein the heating system comprises at least one heating element, 270a, spaced apart from the 
In reference to claim 2, wherein the heating system is free from physical contact with the polishing pad, (fig. 3).
In reference to claim 4, wherein the heating system comprises a single heating element above the polishing pad, (pp 0040).
In reference to claim 10, Brunell teaches A chemical mechanical polishing (CMP) system, comprising a polishing head, 230, configured to hold a substrate, 212,  during a CMP process a polishing pad, 240, configured to polish the substrate, a slurry delivery system configured to supply a slurry, 244, to the polishing pad, a heating system, 270b, configured to heat at least one of the polishing pad and the slurry, wherein the heating system is spaced apart from the polishing pad by a distance, a sensor, 278, configured to measure a temperature of the polishing pad; and a controller, 280, configured to control the heating system based on information received from the sensor, (pp 0045-0046).
In reference to claim 13, wherein the heating system comprises at least one heating element, 270b, wherein the at least one heating element is free from physical contact with the polishing head and the polishing pad, (fig. 4).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5-9,11,12,15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunell in view of Birang (2006/0226123).

In reference to claim 15, Brunell teaches s method of controlling a temperature of a chemical mechanical polishing (CMP) process comprising dispensing a slurry, 244, onto a polishing pad, 240, polishing a surface of a substrate with the slurry, heating the polishing pad as the surface of the substrate is being polished, using a heating system, 270a, that is spaced apart from the polishing pad by a distance, monitoring a temperature of the polishing pad, 278,  and maintaining the temperature of the polishing pad around a target temperature associated with one or more materials being polished, (pp 0039-0042).
In reference to claim 17, further comprising heating the substrate using the heating system as the surface of the substrate is being polished, (pp 0041).
In reference to claim 20, further comprising controlling a temperature of the polishing pad by adjusting a location or a power of at least one heating element in the heating system, (pp 0042).

	Brunell teaches all the limitations of the claims except for wherein the polishing pad is being heated through radiant heating, wherein the heating system comprises a single heating element at a side of the polishing pad, wherein the heating system comprises a plurality of heating elements around a perimeter of the polishing pad, wherein the plurality of heating elements is evenly spaced apart from each other around the perimeter of the polishing pad, wherein at least one of the plurality of heating elements comprises a plurality of heating lamps over a support plate, wherein the support plate is square shaped or circular shaped, wherein the heating system comprises at least one ceramic lamp or at least one quartz lamp, wherein the heating system is configured to heat the at least one of the polishing pad and the slurry through infrared radiation, wherein the distance between the polishing pad and the heating system is from about 10 mm to about 500 mm and further comprising heating the polishing pad using the heating system prior to dispensing the slurry onto the polishing pad.
	Birang teaches heating the polishing pad through radiant energy, (pp 0026), wherein the heating system comprises a plurality of heating elements around a 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Brunell with the heating source being a radiant energy heating lamps, and to place the heating source around a perimeter of the polishing pad, as taught by Birang in order to enhance the temperature control aspect of the heating sources, and since Brunell teaches that means other than electrical heating elements may be used to regulate the temperature within the enclosure, (pp 0040).
	It would have been further obvous to provide the tool with comprises a single heating element at a side of the polishing pad, wherein the plurality of heating elements is evenly spaced apart from each other around the perimeter of the polishing pad,, since Birang teaches providing the heating elements in various locations within the enclosure, an since he teaches placing a plurality around a perimeter of the polishing surface, to place them evenly spaced would be obvious.  
It would have been further obvious  to provide the plurality of heating lamps over a support plate, wherein the support plate is square shaped or circular shaped, in order to provide adequate support for the heating lamps. It would have been further obvious to provide the system with  at least one ceramic lamp or at least one quartz lamp, wherein the heating system is configured to heat the at least one of the polishing pad and the slurry through infrared radiation, wherein the distance between the polishing pad and the heating system is from about 10 mm to about 500 mm, as a matter of obvious design choice.  It would have been further obvious to heat the polishing pad using the heating system prior to dispensing the slurry onto the polishing pad, since the .

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of fig. 3 of Brunell as modified by Birang in further view of the embodiment of fig. 4 or Brunell.
The embodiment of fig. 3 of Brunell teaches providing heating elements in an enclosure in order to heat the polishing surface.   The embodiment of fig. 3, does not teach heating the slurry using the heating system as the slurry is being dispensed to the polishing pad and the surface of the substrate is being polished with the slurry and further comprising heating the slurry using the heating system as the slurry is being dispensed to the polishing pad prior to polishing the surface of the substrate with the slurry.
The embodiment of figure 4 teaches heating the slurry using the heating system, 270b, as the slurry is being dispensed to the polishing pad and the surface of the substrate is being polished with the slurry, (pp 0046), and further comprising heating the slurry using the heating system as the slurry is being dispensed to the polishing pad prior to polishing the surface of the substrate with the slurry, (pp 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of the embodiment of fig. 3 of Brunell as modified by Birang, with the heating system to heat the polishing slurry, as taught by the embodiment of fig. 4, in order to enhance the heating capabilities of the system by being able to control both the heating of the polishing surface and the polishing slurry. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (6,315,635), Xu et al. (2014/0004626) and Ho et al. (2010/0015894) were cited to show other examples of CMP systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        March 12, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723